Exhibit 10.5

MANAGEMENT AND FINANCIAL SERVICES AGREEMENT




BETWEEN




XUN ENERGY, INC.




AND




WOMACK HOLDINGS, INC.




FOR




MANAGEMENT AND FINANCIAL SERVICES FOR:

PRESIDENT, CHIEF EXECUTIVE OFFICER and INTERIM CHIEF FINANCIAL OFFICER




Contract No.  S20150605




THIS AGREEMENT, effective as of June 1, 2015 is entered into between XUN ENERGY,
INC. (“XUN”), a Nevada corporation and WOMACK HOLDINGS, INC. (“WOMACK”).




1.

SERVICES TO BE PERFORMED:  WOMACK shall provide management and financial
services for PRESIDENT, CHIEF EXECUTIVE OFFICER (CEO) and interim CHIEF
FINANCIAL OFFICER (CFO), in specific, the services of Mr. Jerry G. Mikolajczyk
(“CONSULTANT”), duties and additional tasks as outlined in Attachment A, Scope
of Services, attached hereto and made a part of this agreement.  




2.

TERM OF THE AGREEMENT:  The term of the Agreement shall commence on June 1, 2015
and continue in effect through May 31, 2016.




3.

COMPENSATION:  In consideration for services provided, XUN shall pay WOMACK a
sum not to exceed $180,000 in cash payments. This amount includes all costs
related to the engagement of the President and Chief Executive Officer except
3rd party or travel expenses.  




WOMACK shall invoice XUN on a monthly basis on the following basis:




·

President, CEO and CFO - $15,000 per month for a minimum of 30 hours per month.

·

WOMACK shall submit to XUN a timecard on a monthly basis which, when approved,
will serve as documentation for billing by WOMACK.




The terms and conditions will be renegotiated upon the successful consummation
of a Business Combination through the acquisition of, or merger or consolidation
with, a company that has substantial additional capital and or operating
revenues; or the Company is able to finance operating expenses with additional
debt or through equity financing of not less than $5,000,000.




XUN shall reimburse WOMACK for the cost of airfare and travel expenses and
preapproved disbursements made on behalf of XUN.




4.

AUTHORIZED REPRESENTATIVES AND NOTICES: XUN and WOMACK shall each designate, in
writing, an Authorized Representative who has authority to make changes to the
scope, terms and conditions of this Agreement.




CONTRACT NO: S20150605

1





4.1

For XUN:

DR. William D. Spier

12759 NE Whitaker Way, #C453,

Portland, Oregon, 97230

Phone: (503)-332-9675

Fax: (321) 238-0141

Email: wspier@nyc.rr.com




4.2

For WOMACK:

Jerry G. Mikolajczyk

12759 NE Whitaker Way, #C453,

Portland, Oregon, 97230

Phone:  (775) - 200-0505

Fax: (321) 238-0141

Email: jerrygmik@aol.com




4.3

Notices provided under this Agreement shall be in writing.




5.

INDEMNIFICATION AND INSURANCE: Intentionally Deleted




6.

GENERAL PROVISIONS




6.1

ENTIRE AGREEMENT:  This Agreement constitutes the entire agreement between XUN
and WOMACK relating to the subject matter hereof and supersedes any previous
agreements or understandings, oral or written.




6.2

INDEPENDENT CONTRACTOR:  The services provided by the WOMACK, including its
employees/consultants is an independent contractor and is not an employee of XUN
in performing its Services under this Agreement.




6.3

AUDIT AND RECORDS:  WOMACK shall retain all pertinent records and shall be
subject to, with reasonable notice, the examination and audit of XUN, its
representatives and the state auditor for a period of three years after final
payment under this Agreement.




6.4

ASSIGNMENT AND SUBCONTRACTS:  WOMACK or XUN shall not assign, transfer, or
subcontract this Agreement or any portion thereof, and any assignment, transfer,
change or subcontract in violation of this Agreement shall be void without
written approval by both parties.




6.5

NONDISCRIMINATION AND AFFIRMATIVE ACTION:  During performance of this Agreement
WOMACK, its employees, agents and subcontractors shall not unlawfully
discriminate against any employee or applicant for employment because of race,
religion, color, national origin, ancestry, physical disability, medical
condition, marital status, age or sex, and shall take affirmative action to
assure that applicants are lawfully employed, and the employees are lawfully
treated during their employment, without regard to their race, religion, color,
national origin, ancestry, physical disability, mental condition, marital
status, age or sex.




CONTRACT NO: S20150605

2






6.6

TERMINATION AND SUSPENSION:  Either Party may, upon giving the other party a 30
calendar day notice, terminate this Agreement by giving written notice
specifying the effective date and scope of such termination.  WOMACK shall be
entitled to receive payment for work/services provided by WOMACK prior to
termination of the Agreement as reflected in monthly timecards.  




6.7       SEVERABILITY:  If any of the provisions or portions or applications
thereof of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, XUN and WOMACK shall negotiate an equitable
adjustment in the provisions of the Agreement with a view toward effecting the
purpose of this Agreement, and the validity and enforceability of the remaining
provisions or portions or applications thereof shall not be affected thereby.  




6.8       XUN agrees to pay all appropriately presented invoices within 14 days
once XUN has completed its funding. All invoices will be accrued until funding
is completed by XUN.




6.9

AMENDMENT:  Except as expressly provided herein, the provisions of this
Agreement shall not be altered, modified or amended except through the execution
of a written amendment executed by XUN and WOMACK.




XUN ENERGY, INC.

WOMACK HOLDINGS, INC.

 

By: /s/ Dr. William D. Spier

By: /s/ Jerry G. Mikolajczyk

    Dr. William D. Spier, Director

Jerry G. Mikolajczyk




Date: June 5, 2015

Date: June 5, 2015

 

CONTRACT NO: S20150605

3







ATTACHMENT “A”




Scope of Services




Contract S20150605




Responsibilities:




·

Responsible to carry out the strategic plans and policies as established by the
board of directors.

·

Reports to the Board of Directors

·

To implement the strategic goals and objectives of the organization

·

With the chair, enable the Board to fulfill its governance function

·

To give direction and leadership toward the achievement of the organization's
philosophy, mission, strategy, and its annual goals and objectives




President and CEO duties include, but are not limited to:




1.

LEADER

 

·

Advises the Board

·

Advocates / promotes organization and stakeholder change related to organization
mission

·

Supports motivation of employees in organization products/programs and
operations

 

2.

VISIONARY / INFORMATION BEARER

 

·

Ensures staff and Board have sufficient and up-to-date information

·

Looks to the future for change opportunities

·

Interfaces between Board and employees

·

Interfaces between organization and community




3.

DECISION MAKER

 

·

Formulates policies and planning recommendations to the Board

·

Decides or guides courses of action in operations by staff

 

4.

MANAGER

 

·

Oversees operations of organization

·

Implements plans

·

Manages human resources of organization

·

Manages financial and physical resources

 

5.

BOARD DEVELOPER

 

·

Assists in the selection and evaluation of board members

·

Makes recommendations, supports Board during orientation and self-evaluation

·

Supports Board's evaluation of Chief Executive

 

CONTRACT NO: S20150605

4


 




Specific Duties:




·

Complete acquisition of target company

·

Complete SEC filings on a timely manner

·

Complete Board Policies and Procedures including Committee Policies and
procedures

·

Assist Company on Board member selection

·

Complete purchase of D & O insurance

·

Establish SOX guidelines and procedures

·

Assist Target Company in completing tasks to ensure smooth closing on Target
Company.

·

Other duties as required




 

CONTRACT NO: S20150605

5


